Electronically Filed
                                                                Supreme Court
                                                                SCWC-30062
                                                                28-FEB-2011
                                                                11:21 AM
                              NO. SCWC-30062


             IN THE SUPREME COURT OF THE STATE OF HAWAI'I


                         IN THE INTEREST OF M.G.



          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (ICA NO. 30062; FC-S NO. 05-0025K)



         ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

                  (By: Duffy, J., for the court1
)

            Petitioner/Mother-Appellant’s application for writ of

certiorari, filed on January 20, 2011, is hereby rejected.

            DATED:   Honolulu, Hawai'i, February 28, 2011.

                                    FOR THE COURT:


                                    /s/ James E. Duffy, Jr. 


                                    Associate Justice


Julie Kai Barreto

for petitioner/mother­
appellant on the application


Girard D. Lau, Acting

Solicitor General,

Kimberly Tsumoto Guidry,

Deirdre Marie-Iha

Deputy Solicitors General,

for respondent/petitioner­
appellee State of Hawai'i,

Department of Human Services



      1

         Considered by: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.,

and Circuit Judge Garibaldi, assigned by reason of vacancy.